M A N D A T E
TO THE COUNTY COURT AT LAW NO. 6 of HIDALGO COUNTY, GREETINGS:

Before our Court of Appeals for the Thirteenth District of Texas, on the 22nd day of
October, 2015, the cause upon appeal to revise or reverse your judgment between

Joe Ernest Lugo, Individually and                                            Appellant,
Loving Touch Adult Daycare, Inc.,
                                           v.
Irene Garza                                                                   Appellee.
CAUSE NO. 13-15-00168-CV                                       (Tr.Ct.No. CL-14-3875-F)

was determined; and therein our said Court made its order in these words:

                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.         The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant.

      We further order this decision certified below for observance.

October 22, 2015.


                                      

WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Thirteenth District of Texas, in this behalf, and in all things have it duly
recognized, obeyed and executed.

WITNESS, the Hon. Rogelio Valdez, Chief Justice of our Court of Appeals, with the seal
thereof affixed, at the City of Edinburg, Texas this 1st day of December, 2015.




                                                Dorian E. Ramirez, CLERK